Citation Nr: 9927854	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  96-18 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for non-Burkitt's lymphoma 
as secondary to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1959 to 
September 1963.  This appeal arises from a June 1995 rating 
decision of the Houston, Texas, regional office (RO) which 
denied service connection for Burkitt's lymphoma as secondary 
to exposure to herbicide agents.  On May 28, 1999, a hearing 
was held at the Buffalo RO before Barbara B. Copeland, who is 
a member of the Board of Veterans' Appeals (Board) rendering 
the final determination in this claim and who was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102 (West Supp. 1999).

The veteran filed a claim for service connection for a left 
shoulder disorder in February 1999.  The RO has yet to 
formally address this issue.  Nevertheless, the issue of the 
veteran's entitlement to service connection for a left 
shoulder disorder is not inextricably intertwined with the 
current appeal, and it is referred to the RO for the 
appropriate action.

The current appeal has been developed on the issue of service 
connection for Burkitt's lymphoma.  A review of the medical 
evidence, however, reveals that the proper diagnosis has been 
non-Burkitt's lymphoma.  Accordingly, the Board has framed 
the issue as service connection for non-Burkitt's lymphoma.


REMAND

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309 (1998), will be 
considered to have been incurred in service under the 
circumstances outlined in this section even though there is 
no evidence of such disease during the period of service.  No 
condition other than one listed in 38 C.F.R. § 3.309(a) 
(1998) will be considered chronic.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1116 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.307(a) (1998).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii)(1998).  [Emphasis 
added.]  Non-Hodgkin's lymphomas are among the diseases 
listed under 38 C.F.R. § 3.309(e) (1998) and therefore the 
veteran's non-Burkitt's lymphoma is covered by said 
regulation.

Under section 505 of the Veterans' Benefits Improvement Act 
of 1996 (VBIA), the definition of "Vietnam era" in 38 
U.S.C.A. § 101(29) was amended to refer to the period 
beginning on February 28, 1961, and ending on May 7, 1975, 
"in the case of a veteran who served in the Republic of 
Vietnam during that period."  The period beginning on August 
5, 1964, and ending on May 7, 1975, would apply in all other 
cases.  See 38 U.S.C.A. § 101(29)(B). The VA Office of the 
General Counsel determined that the congressional intent of 
the amendment to section 101(29) would apply the expanded 
period "only with respect to those veterans who actually 
served within the borders of the Republic of Vietnam during 
that time frame."  VAOPGCPREC 27-97 (July 23, 1997).  In 
that regard, the General Counsel held that there was no 
suggestion that Congress intended to liberalize the "Vietnam 
era" definition with respect to naval personnel serving on 
deep-water vessels off the shores of Vietnam.

In the instant case, the veteran claims that he served aboard 
the U.S.S. Ticonderoga and the U.S.S. Lexington, and that 
there were numerous occasions when both ships came within 10 
to 15 miles of the shores of Vietnam.  He maintains that he 
had service during the "Vietnam era" as defined in 38 
U.S.C.A. § 101(29)(A), and that the logs from those ships 
would support this contention.  He reports that he filed a 
request with the National Personnel Records Center (NPRC) to 
furnish him with copies of the logs, but that he did not 
receive a response.  As the question of whether he may enjoy 
the presumption of service connection provided by §§ 3.307 
and 3.309 turns on verifying his service history, the RO 
should take the appropriate measures to ascertain if the 
veteran's military service included service during the 
Vietnam era as defined by 38 U.S.C.A. § 101(29)(A).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994); See also Brock v. Brown, 10 Vet. App. 155, 
160-61 (1997).

In this regard, the veteran also claims exposure to Agent 
Orange while stationed in Subic Bay in the Philippines and 
Yokosuka Harbor in Japan.  He recalls having to cross through 
a substance that was leaking out of 55-gallon drums, which 
were frequently lined up along the docks.  While he was told 
that the contents of the drums was mosquito repellant, the 
veteran opines that the drums probably contained Agent 
Orange.  

To properly evaluate this portion of the veteran's claim, the 
Board finds that an attempt to verify this exposure is 
warranted.  The RO should contact the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) to assist in 
verifying the veteran's claim.  Although he has the burden of 
submitting evidence in support of his claim, the critical 
evidence may be in the control of the Federal Government.  In 
such situations, the VA should be responsible for attempting 
to provide or obtain the material.  Murphy v. Derwinski, 1 
Vet. App. 78, 82 (1990).

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary. Therefore, this case is Remanded to the 
RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he furnish specific information referable 
to his claimed herbicide exposure in 
Subic Bay, Philippines and Yokosuka 
Harbor, Japan.  In doing so, he should be 
asked to provide specific details as to 
the dates and circumstances of all such 
incidents of exposure.  He should also be 
asked to identify the ships he served on 
when he passed within the coastal waters 
of Vietnam and the dates when said 
passage occurred.

2.  The RO should contact the National 
Personnel Records Center (NPRC) to 
request the veteran's complete service 
personnel records in order to determine 
the ships to which he was assigned.  The 
NPRC should also be asked to provide 
copies of the logs from those ships for 
the relevant time periods.  In the event 
that all or part of this evidence is 
unavailable, a response relating such 
should be provided by the NPRC.

3.  Thereafter, the RO must make a 
determination as to whether the veteran's 
military service included service during 
the Vietnam era.  The RO is directed to 
evaluate this question under the most 
recent applicable laws and regulations to 
include 38 U.S.C.A. § 101(29)(A) & (B) 
and VAOPGCPREC 27-97.  If the answer is 
in the affirmative, the veteran's 
exposure to herbicides to include Agent 
Orange must be presumed and the further 
development for corroborative evidence, 
requested below, need not be undertaken.  
Adjudication of the claim should then be 
undertaken in accordance with the 
provisions of 38 C.F.R. §§ 3.307(a)(6) 
and 3.309(e). 

4.  In the event it is determined that 
the veteran's naval service does not fall 
under the purview of 38 U.S.C.A. 
§ 101(29)(A), the RO should then review 
the file and prepare a summary of the 
veteran's claimed exposure to herbicides 
and make copies of all pertinent service 
personnel records.  This information 
should be sent to the U.S. Armed Service 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197.  
USASCRUR should be requested to provide 
any information which might corroborate 
the veteran's allegation that 55-gallon 
drums containing herbicides (including 
Agent Orange) were stored in Subic Bay, 
Philippines and/or Yokosuka Harbor, Japan 
during periods when he was docked at 
those facilities.  

5.  The RO should then carefully review 
all evidence obtained pursuant to the 
development requested above.  In the 
event these records suggest the presence 
of other sources of relevant evidence, to 
include obtaining deck logs from the U.S. 
Naval Historical Center, such leads 
should be followed to their logical 
conclusion.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all requested 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  When the requested 
development is complete, the RO should 
review this claim.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded a reasonable 
opportunity to respond. 


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional factual information.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


